DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Reference of this application as a divisional of parent application 15/536162, filed June 15, 2017 as stated on the Application Data Sheet (ADS) is acknowledged. However, the ADS fails to reference foreign priority to application BE2014/5144, filed December 22, 2014. 
While the certified copy has been filed in parent Application No. 15/536,162, filed on 6/15/2017, applicant must update the ADS of this application to properly claim foreign priority. For the sake of examination, the instant application will be assumed to have priority to BE2014/5144, filed December 22, 2014.

Specification
The disclosure is objected to because of the following informalities: on page 1, after “filed June 15, 2017,” the phrase “now U.S. Patent No. 10,463,058,” should be inserted.  
Appropriate correction is required.

Claim Objections
Claims 12-13, 18, 22 and 27 are objected to because of the following informalities:  
Regarding claim 12, in line 3 the limitation “types of” should be inserted before “edible” as the following claims (particularly 18, 20, and 25) recite “one or more types of edible color preparation”, and thus for consistency with the remainder of the claims.
Regarding claim 13, in line 2 the term “of” recited before “one or more” should be removed to place the claim in better form.
Regarding claim 18, in line 2 the term “of” recited after “providing” should be removed to place the claim in better form.
In line 3, the term “preparations” should be changed to “preparation” for consistency with the previously recited limitation in claim 12.
Regarding claim 22, in line 3 the term “that” before “said” should be removed to place the claim in better form.
In line 3, the term “printing” should be amended to instead recite “print” for consistency with the previously recited limitation in claim 20.
Regarding claim 27, in line 2 the term “of” after “made” should be amended to instead recite “by”, to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 22-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claim 16, in lines 2-3, the limitation “mythical character” renders the claim indefinite since it is unclear exactly what is meant by the limitation, and what feature(s) are encompassed by the limitation. The term “mythical” can include a wide variety of interpretations, ranging from different cultures to different people, items, creatures, etc. The limitation “mythical character” is extremely ambiguous, and the disclosure does not provide any direction or indication which would apprise one of ordinary skill in the art what is encompassed by the limitation, therefore the appropriate prior art cannot be applied.
Regarding claim 17, in line 3 the limitation “provides expression to the animals, person or mythical character” renders the claim indefinite for the same reasons stated for claim 16. It is unclear how the limitation should be interpreted, and what feature(s) are encompassed by the limitation. What is an “expression” supposed to include? Is it limited only to facial features (e.g. smiles, frowns, winks, etc.), or is it more general such as words, particular images, or some other feature. 
Regarding claim 18, in line 2 the term “the animals” (plural) renders the claim indefinite since the previously recited limitation in claim 16 recites “an animal” (singular). It is unclear if the claimed invention is directed to a single “figure” or multiple “figures”, particularly since claim 12, from which claim 19 depends, recites only a single “figure”. The rejection can be overcome by amending the term “figures” to instead recite “figure” for consistency with claim 12, or to provide proper antecedent basis for a plurality of “figures”. For example, “A display provided with one or more of the multi-layered hollow, chocolate figures according to claim 12”.
Regarding claim 19, in line 2 the term “the figures” (plural) renders the claim indefinite since the previously recited limitation in claim 12 recites “a figure” (singular). It is unclear if the claimed invention is directed to a single “animal” or multiple “animals”. The rejection can be overcome by amending the term “animals” to recite “animal”.
Regarding claim 22, the limitations “mythical character” (lines 2-3 and 3-4) and “provides expression to” (line 3) render the claim indefinite for the same reasons stated for the same limitations in claims 16 and 17.
Regarding claims 23-24, in line 2 of the respective claims the limitation “a print” renders the claim indefinite since it is unclear if said limitation refers to the “print” recited in claims 21 and 22 respectively, or a different, unclaimed “print”. 
Regarding claim 27, the limitation “the printing is made of a cliché” renders the claim indefinite since it is unclear what is meant by the limitation. It is unclear if the limitation means that “printing in an edible color preparation” recited in claim 25 is made from a cliché (e.g. ink is transferred from a cliché onto the pad, and then onto the chocolate figure), if the printed edible color preparation is the cliché, or some other feature. The limitation is grammatically ambiguous.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Lines 2-3 of the claim recite “wherein the figure has a print having one or more colors”. Claim 21 (from which claim 23 depends) recites “wherein the print comprises one or more colors”, the print being applied to the figure as recited in claim 20. Therefore claim 21 already limits the invention to include a figure having thereon a print having one or more colors. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17-18, 20-21, 23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US 2012/0321750 A1) in view of Akutagawa (US 2007/0237869 A1).
Regarding claim 12, Klene teaches a confectionary product (abstract) comprising a hollow egg shaped chocolate shell 18 (figure 1), where the shell can comprise one or more layers (and therefore construed to be “multi-layered”) made of two molded components joined together (paragraph 42), the shell having a wall thickness of 0.05 to 10 mm, such as 2 mm (paragraph 64). The molding of the shell is formed of two half shells (paragraph 99).
Klene does not teach at least one half of the figure is printed in one or more types of edible color preparation. The limitation “types of edible color preparation” is interpreted in view of the specification to mean difference in composition and properties, as well as color (page 3 lines 14-18; page 4 lines 1-3).
Akutagawa teaches a decorative confectionary product (abstract), the product comprising base material 1 formed of chocolate, a coating layer 2 applied onto the base material 1, and an 3 applied to the coating layer 2 by a method such as ink-jet printing (paragraphs 23-24). The image 3 can include various colors associated with the desired image, such as red, white and black (paragraph 24). The printing can also be performed on curved surfaces (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Klene to include the one or more color preparations as claimed since decorative confectionary products are known as taught by Akutagawa (paragraph 5), and therefore to provide enhanced decorativeness to the product as further taught by Akutagawa (paragraph 2), thus enhancing visual appeal and/or allowing for communication to the consumer (e.g. company logo, notification of winning a prize, or some other indicia).
Regarding the limitation of “at least one half” of the figure being printed on, Akutagawa further teaches at least 60-90% of the entire top surface can include the print (paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Klene to print on at least one half of the figure since the surface covered by the printing can be adjusted as taught by Akutagawa, and as a matter of manufacturing preference for the particular image/design applied, and/or visual appeal. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 13, Akutagawa teaches multiple colors (paragraph 24) as stated for claim 12 above. The same combination is applied to claim 13 and would have been obvious for the same reasons stated for claim 12. Additionally, Akutagawa teaches the coating layer 2 can include titanium dioxide to provide a white color for enhanced contrast with the printed image (paragraph 10). Therefore the coating layer 2 is also construed to have at least one color.
Regarding claim 14, Klene does not teach the print has an average thickness of between 50 and 200 micron. 
Akutagawa further teaches the thickness of the coating layer 2 can be from 0.05-0.2 mm, i.e. 50-200 micron, where excessively large thickness causes poor appearance and reduces unity of the layer with the base material (paragraph 23). The coating layer 2 can be applied by a variety of methods, including ink-jet printing (paragraph 25).
While Akutagawa does not explicitly teach the thickness of the image layer 3, since the coating layer 2 is applied to have a thickness of 50-200 micron for the advantages stated above, it would have been within reason to expect the image 3, applied by the same technique as coating layer 2, would have a similar thickness for the same advantages.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene to have the claimed thickness of the print in order to similarly prevent poor appearance and unity of the layer with the base material as taught by Akutagawa, and since the claimed values would have been used during the course of normal experimentation and optimization due to factors such as desired appearance, number of printing layers used, and desired unity of the print layer with the coating layer 2 and/or base material 1.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all optimization of ranges recited in this office action.
Regarding claim 15, Klene teaches the figure 18 can be milk chocolate (paragraph 16), and particularly teaches the chocolate can include milk (paragraph 35).
Regarding claim 17, in view of the rejection under 35 USC 112(b) or second paragraph above, the limitation “expression” is hereon is given its broadest reasonable interpretation to mean that the printing provides at least some form of design/image that conveys any form of meaning to the user/consumer.
Klene does not teach the printing provides expression to the figure.
Akutagawa teaches the print can be any image that exhibits enhanced design value, which encourages consumers to buy the product (paragraph 13), such as a Santa Claus face (paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene such that the printing provides “expression” to the figure in order to similarly enhance the design value and encourage consumers to buy the product, and as a matter of design choice for the particular image displayed. “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 18, the combination applied to claim 12 teaches a multi-layered hollow chocolate figure comprising two mold halves combined together and one half of the figure is provided with one or more types of edible color preparations as stated for said claim. The same combination is applied to claim 18.
Regarding the limitation of by means of an elastic pad, wherein the printing takes place at a pressure of between 8 and 12 bar and wherein the figure is situated in a mold-half during printing, the combination does not teach these features. However, since claims 12 and 18 are product claims where printing by an elastic pad at the claimed pressure while the figure is situated in a mold-half is a preferred method of making the product, since Klene teaches the figure is formed by combining mold halves (paragraphs 42 and 99), since Akutagawa teaches a printing having the claimed thickness can be applied to the surface of the chocolate product (paragraphs 23-24), where the printing can be applied by various methods including ink-jet printing, screen printing, or pad printing (paragraph 8), and since there does not appear to be a structural or material difference between the printed figure of the prior art combination and that of the invention, applicant's printed figure appears to be the same as that of the prior art combination.
Applicant is reminded that according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 20, the combination applied to claims 12 and 14 teaches a multi-layered hollow chocolate figure comprising two halves (Klene paragraphs 42 and 99), wherein at least one half the figure is printed in one or more types of edible color preparation (Akutagawa paragraphs 23-24), where the figure has an average wall thickness of between 2 and 5 mm (Klene paragraph 64) and the print has an average thickness of between 50 and 200 micron (Akutagawa paragraph 23). The same combination is applied to claim 20 and would have been obvious for the same reasons stated for the respective claims above. Regarding the limitation of “applied by pad printing”, the limitation is a preferred method of making a product as stated for claim 18 above. It is noted that Akutagawa teaches the print can be applied by pad printing (paragraph 8).
Regarding claim 21, Akutagawa teaches multiple colors (paragraph 24) as stated for claim 12 above. The same combination is applied to claim 21 and would have been obvious for the same reasons stated for claim 12.
Regarding claim 23, the combination applied to claim 12 (and by extension claims 20-21) teaches a chocolate figure onto which one or more colors are printed as recited for said claim, and therefore the prior art combination reads on the limitation of claim 23.
Regarding claims 25-31, the combination applied to claims 12 and 14 teaches a multi-layered hollow chocolate figure comprising two mold halves combined together (Klene paragraphs 42 and 99), the shell of the figure having a wall thickness of 0.05 to 10 mm, such as 2 mm (Klene paragraph 64), one half of the figure is printed with one or more types of edible color preparations (Akutagawa paragraphs 23-24), and the print being applied in a thickness of between 50-200 micron (Akutagawa paragraph 23) as stated for said respective claims. The printing would have necessarily been applied in at least one layer. The same combination is applied to claims 25-31.
The combination does not teach the limitations of partially demolding the figure by removing one mold-half and subsequently providing one half of the figure with the printing by elastic pad at a pressure of 8-12 bar (claim 25), the figure remaining situated in the mold half during printing (claim 25), the pad having a hardness of 8-12 Shore-A (claim 26), the printing being made of a cliché provided with a predetermined pattern in relief (claim 27), the pad having a speed of between 100-200 mm/sec (claim 29). However, as stated for claim 18 above, the limitations are a preferred method of making the claimed product. The combination of Klene with Akutagawa teaches all the structural and material limitations of the claimed invention, and therefore applicant's printed figure appears to be the same as that of the combination

Claims 16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US 2012/0321750 A1) in view of Akutagawa (US 2007/0237869 A1) as applied to claims  12-15, 17-18, 20-21, 23 and 25-31 above, and further in view of Feinstein (US 2,796,033).
Regarding claim 16, Klene does not teach the figure depicts an animal, a person or a mythical character. For the sake of examination, the limitation “animal” is chosen.
Feinstein teaches a molded hollow chocolate figure (figures 4-6) depicting an animal such a rabbit, where the chocolate figure is made in the same manner as that of Klene, i.e. mold halves 14 and 15 are filled with chocolate (column 2 lines 5-8; column 3 lines 22-25), and then the halves are combined to form the whole figure (column 3 lines 29-38). Feinstein further teaches the figure can have various shapes, such as a toy soldier or different animals (column 4 lines 58-60). The reference is analogous since it is directed to forming a chocolate figure by combining two mold halves.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Klene to depict an animal since the prior art acknowledges that hollow chocolate figures can be molded into such forms, and as a matter of design choice or manufacturing preference for the particular depiction of the figure. For example, the figure can be shaped into a rabbit for Easter or Santa Claus for Christmas. As stated above, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 22, the combination of Klene with Feinstein applied to claim 16 teaches the figure depicting an animal. The combination is applied to claim 22 and would have been obvious for the same reasons stated for claim 16. Regarding the limitation “printing provides expression to said animal, person or mythical character”, Klene is silent.
Akutagawa teaches the print can be any image that exhibits enhanced design value, which encourages consumers to buy the product (paragraph 13), such as a Santa Claus face (paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene such that the printing provides “expression” to the figure in order to similarly enhance the design value and encourage consumers to buy the product, and as a matter of design choice for the particular image displayed.
Regarding claim 24, the combination of Klene with Akutagawa applied to claim 12 (and by extension claims 20-22) teaches printing one or more colors onto the chocolate figure (paragraphs 23-24). The same combination is applied to claim 24 for the same reasons stated for claim 12. Additionally, Akutagawa teaches the coating layer 2 can include titanium oxide to impart a white color for enhanced contrast with the printed layer (paragraph 10), where the print layer 3 is applied onto coating layer 2, both of which can be applied by ink-jet printing (paragraphs 24-25). Therefore the product includes one or more colors in two layers (the white of the coating layer 2 and the other colors of print layer 3).
It would have obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene to include a first white coating layer 2 and second print layer 3 of different color(s) in order to similarly enhance contrast between the print layer 3 and the base material (chocolate), thereby enhancing visual appeal.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klene (US 2012/0321750 A1) in view of Akutagawa (US 2007/0237869 A1) as applied to claims  12-15, 17-18, 20-21, 23 and 25-31 above, and further in view of Steuer et al. (US 2008/0274241 A1).
Klene does not teach a display provided with the chocolate figures.
Steuer et al. teaches a point-of-sale apparatus for making chocolate (abstract), comprising forming a chocolate figure using mold 310 and subsequently placing the chocolate figure in a temperature-controlled display area 350 for temporary storage until customer pickup (figure 3; paragraphs 28 and 78). The reference is analogous since it is directed to molded chocolate figures, a production method, and a display thereof.
It would have been obvious to one of ordinary skill in the art at the time of the invention to place the chocolate figure into a display in order to temporarily store the product in a desired environment (temperature controlled) until customer pickup as taught by Steuer et al., and in order to showcase the product to potential customers, thereby displaying purchasing options for said customers.

Response to Arguments
The rejection under 35 USC 112(b) of claims 16-17, 22 and 27 are maintained.
The limitation “mythical character” is indefinite as it is unclear exactly what feature(s) are encompassed by the limitation. While the specification includes examples of a “mythical character” (page 9 lines 30-34), there is no clear definition or indication of what other characters are included (or excluded) from the limitation.
The limitation “provides expression” is generally ambiguous, and the disclosure does not provide sufficient indication to what feature(s) are (or are not) encompassed by the limitation. 
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the cited reference do not teach the combination of claimed features, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the cited prior art does not teach a multi layered 2-5 mm thick hollow chocolate figure with edible color preparation supplied by pad printing, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As stated in the rejection above, the prior art acknowledges that print layers having a thickness between 50 and 200 micron can be applied to hollow chocolate figures having a wall thickness of 2-5 mm using various types of printing (Akutagawa paragraphs 8 and 23-25). The final product has all the structural and material features recited in the product of the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Yoseph et al. (US 6,893,671 B2) teaches a chocolate confectionary having an edible image coating disposed on at least a portion of the surface of the chocolate base layer (abstract), where the coating is applied as thin as possible, in a range of 0.01mm to 0.2 mm (column 5 lines 60-67).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792